Birdsong, Judge.
This is an appeal from an order of the superior court affirming an award of workers’ compensation benefits to claimant-appellee. The only issue argued by appellant is whether the evidence authorized the award. An examination of the evidence reveals that the award was authorized. There being some evidence in support of the award, we will not interfere with the judgment. Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408, 410 (224 SE2d 65); Employers Ins. Co. v. Amerson, 109 Ga. App. 275 (136 SE2d 12).
There being a litigable issue as to the existence as opposed to the sufficiency of evidence to support the award, we deny appellee’s motion for damages based upon a frivolous appeal brought for purposes of delay only. Code Ann. § 6-1801.

Judgment affirmed.


Quillian, P. J., and Smith, J., concur.